Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale A. Bjorkman on 27 July 2022.

The application has been amended as follows: 
1. (Currently amended) A wideband/broadband antenna comprising: 
a dielectric substrate with a first and second surface, wherein the first surface comprises: 
an antenna feed with two conductors, comprising a first feed connection and a second feed connection, wherein the second feed connection is or acts as the ground; 
a first conductive layer which extends from the antenna feed in a first direction and which is electrically connected to the first feed connection, wherein the first conductive layer extends in a direction away from the antenna feed, and to a first end edge; 
a second conductive layer that primarily extends in a second direction, away from the first conductive layer, and which is electrically connected to the second feed connection; and 
a non-conductive zone separating the first and second conductive layers; and wherein the second surface comprises: 
a third conductive layer which extends from a second end edge in the direction towards the antenna feed, the extent of which at least in part coincides with that of the first conductive layer at the first surface, the first end edge of the first conductive layer and the second end edge of the third conductive layer coinciding, and wherein the first and third conductive layers are electrically connected with each other at or near said end edges, and wherein the first and third conductive layers, apart from said electrical interconnection at the edges, are electrically separated from each other; 
wherein the second conductive layer has a fork-shaped configuration, with two fork arms extending along the sides of the first conductive layer, past said antenna feed and in a direction towards the first end edge, and 
wherein the first conductive layer forms a solid layer having a continuously or incrementally increasing width in a direction away from the antenna feed and towards the first end edge.

18. (Currently amended) A wideband/broadband antenna comprising: 
a dielectric substrate with a first and second surface, wherein the first surface comprises: 
an antenna feed with two conductors, comprising a first feed connection and a second feed connection, wherein the second feed connection is or acts as the ground; 
a first conductive layer which extends from the antenna feed in a first direction and which is electrically connected to the first feed connection, wherein the first conductive layer extends in a direction away from the antenna feed, and to a first end edge; 
a second conductive layer that primarily extends in a second direction, away from the first conductive layer, and which is electrically connected to the second feed connection; and 
a non-conductive zone separating the first and second conductive layers; and wherein the second surface comprises: 
a third conductive layer which extends from a second end edge in the direction towards the antenna feed, the extent of which at least in part coincides with that of the first conductive layer at the first surface, the first end edge of the first conductive layer and the second end edge of the third conductive layer coinciding, and wherein the first and third conductive layers are electrically connected with each other at or near said end edges, and wherein the first and third conductive layers, apart from said electrical interconnection at the edges, are electrically separated from each other; 
wherein the second conductive layer has a fork-shaped configuration, with two fork arms extending along the sides of the first conductive layer, past said antenna feed and in a direction towards the first end edge, 
wherein the first conductive layer forms a solid layer having a continuously or incrementally increasing width in a direction away from the antenna feed and towards the first end edge, and wherein the first conductive layer has a triangular shape.
Reasons for Allowance
Claim 1, 3, 5-13, and 15-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For instance, the prior art of record does not teach or suggest a wideband/broadband antenna “wherein the first conductive layer forms a solid layer having a continuously or incrementally increasing width in a direction away from the antenna feed and towards the first edge”, nor “wherein the conductive layer has a triangular shape”, as recited in independent claims 1 and 18.
In addition, the closes prior art related to Applicant’s invention, Sakuma (U.S. Patent No. 8,614,649) in figure 1B teaches an antenna having a triangular shape. However, the examiner did not find sufficient reasons to combine Sakuma with the  current prior art of record to arrive to the subject matter claimed by the Applicant in the instant application.  
Please see reasons for allowance for independent claim 20 in Office Communication dated 7 February 2022.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845